

115 S930 RS: Western Area Power Administration Transparency Act
U.S. Senate
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 534115th CONGRESS2d SessionS. 930IN THE SENATE OF THE UNITED STATESApril 25, 2017Mr. Flake (for himself, Mr. McCain, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJuly 30, 2018Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo require the Administrator of the Western Area Power Administration to establish a pilot project
			 to provide increased transparency for customers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Western Area Power Administration Transparency Act.
		2.Western area power administration pilot project
 (a)In generalNot later than 120 days after the date of enactment of this Act, the Administrator of the Western Area Power Administration (referred to in this section as the Administrator) shall establish a pilot project, as part of the continuous process improvement program and to provide increased transparency for customers, to publish on a publicly available website of the Western Area Power Administration, a database of the following information, beginning with fiscal year 2008, relating to the Western Area Power Administration:
 (1)By power system and in a consistent format, rates charged to customers for power and transmission service.
 (2)By power system, the amount of capacity or energy sold. (3)By region, a detailed accounting, at the functional level and the budget activity level, of all expenditures, capital costs, and staffing costs, including—
 (A)indirect costs, including overhead costs; (B)direct charges and direct allocations;
 (C)the number of contract staff; (D)costs related to independent consultants;
 (E)the number of full-time equivalents; and (F)charges to the region from the headquarters office of the Western Area Power Administration for all annual and capital costs.
 (4)For the headquarters office of the Western Area Power Administration, a detailed accounting at the functional level and the budget activity level, of all expenditures and capital costs, including—
 (A)indirect costs, including overhead costs; (B)direct charges and direct allocations;
 (C)the number of contract staff; (D)costs related to independent consultants;
 (E)the number of full-time equivalents; (F)a summary of any expenditures described in this paragraph, with the total amount paid by each region and power system; and
 (G)expenses incurred on behalf of other Federal agencies or programs or third parties for the administration of programs not related to the marketing, transmission, or wheeling of Federal hydropower resources, including—
 (i)indirect costs, including overhead costs; (ii)direct charges and allocations;
 (iii)the number of contract staff; and (iv)the number of full-time equivalents.
 (5)Capital expenditures, including— (A)capital investments delineated by the year in which each investment is placed into service; and
 (B)the sources of capital for each investment. (b)Annual summary (1)In generalNot later than 120 days after the end of each fiscal year in which the pilot project is being carried out under this section, the Administrator shall make available on a publicly available website—
 (A)updates to documents made available on the date of the initial publication of the information on the website under subsection (a);
 (B)an identification of the magnitude of annual changes in the information published on the website under subsection (a);
 (C)a description of the reasons for the changes identified under subparagraph (B); (D)subject to paragraph (2), the total amount of the unobligated balances retained by the Western Area Power Administration at the end of the prior fiscal year within each marketing area and headquarters by—
 (i)purpose or function; (ii)source of funding;
 (iii)anticipated program allotment; and (iv)underlying authority for each source of funding; and
 (E)the anticipated level of unobligated balances that the Western Area Power Administration expects to retain at the end of the fiscal year in which the annual summary is published, as delineated by each of the categories described in clauses (i) through (iv) of subparagraph (D).
 (2)LimitationAmounts in the Upper Colorado River Basin Fund established by section 5(a) of the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620d(a)), shall not be considered an unobligated balance retained by the Western Area Power Administration for purposes of paragraph (1)(D).
 (c)TerminationThe pilot project under this section shall terminate on the date that is 7 years after the date of enactment of this Act.
	
 1.Short titleThis Act may be cited as the Western Area Power Administration Transparency Act.
		2.Western area power administration pilot project
 (a)In generalNot later than 120 days after the date of enactment of this Act, the Administrator of the Western Area Power Administration (referred to in this section as the Administrator) shall—
 (1)establish a pilot project, as part of the continuous process improvement program and to provide increased transparency for customers—
 (A)to make available a database of information relating to the Western Area Power Administration in accordance with paragraph (2); and
 (B)to provide annual updates to the database in accordance with subsection (b); and (2)publish on a publicly available website of the Western Area Power Administration, a database of the following information, beginning with fiscal year 2008, relating to the Western Area Power Administration:
 (A)By power system and in a consistent format, rates charged to customers for power and transmission service.
 (B)By power system, the amount of capacity or energy sold. (C)By region, an accounting, at the task level, budget activity level, organizational code level, and object class level, of all expenditures, including—
 (i)indirect costs, including overhead costs; (ii)direct charges and direct allocations;
 (iii)costs related to contract staff; (iv)costs related to independent consultants;
 (v)the number of full-time equivalents; (vi)charges to the region from the headquarters office of the Western Area Power Administration for all annual and capital costs; and
 (vii)expenses incurred on behalf of other Federal agencies or programs or third parties for the administration of programs not related to the marketing, transmission, or wheeling of Federal hydropower resources within the Western Area Power Administration marketing area, including—
 (I)indirect costs, including overhead costs; (II)direct charges and allocations;
 (III)costs related to contract staff; and (IV)the number of full-time equivalents.
 (D)For the headquarters office of the Western Area Power Administration, an accounting, at the task level, budget activity level, organizational code level, and object class level, of all expenditures, including—
 (i)indirect costs, including overhead costs; (ii)direct charges and direct allocations;
 (iii)costs related to contract staff; (iv)costs related to independent consultants;
 (v)the number of full-time equivalents; (vi)a summary of any expenditures described in this paragraph, with the total amount paid by each region and power system; and
 (vii)expenses incurred on behalf of other Federal agencies or programs or third parties for the administration of programs not related to the marketing, transmission, or wheeling of Federal hydropower resources within the Western Area Power Administration marketing area, including—
 (I)indirect costs, including overhead costs; (II)direct charges and allocations;
 (III)costs related to contract staff; and (IV)the number of full-time equivalents.
 (E)Capital expenditures for each project, including— (i)capital investments delineated by the year in which each investment is placed into service; and
 (ii)the sources of capital for each investment. (b)Annual summary (1)In generalNot later than 120 days after the end of each fiscal year in which the pilot project is being carried out under this section, the Administrator shall make available on a publicly available website—
 (A)updates to documents made available on the date of the initial publication of the information on the website under subsection (a)(2);
 (B)an identification of the annual changes in the information published on the website under subsection (a)(2);
 (C)the reasons for the changes identified under subparagraph (B); (D)subject to paragraph (2), the total amount of the unobligated balances retained by the Western Area Power Administration at the end of the prior fiscal year within each project and headquarters by—
 (i)purpose or function; (ii)source of funding;
 (iii)anticipated program allotment; and (iv)underlying authority for each source of funding; and
 (E)the anticipated level of unobligated balances that the Western Area Power Administration expects to retain at the end of the fiscal year in which the annual summary is published, as delineated by each of the categories described in clauses (i) through (iv) of subparagraph (D).
 (2)LimitationAmounts in the Upper Colorado River Basin Fund established by section 5(a) of the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620d(a)), shall not considered to be an unobligated balance retained by the Western Area Power Administration for purposes of paragraph (1)(D).
 (c)TerminationThe pilot project under this section shall terminate on the date that is 7 years after the date of enactment of this Act.July 30, 2018Reported with an amendment